Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a screw driver system, classified in A61B17/8877.
II. Claims 7-8, drawn to a method of tightening or loosening a bone screw, classified in A61B17/56.
The inventions are independent or distinct, each from the other because:
Inventions I. and II. Are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of invention I. can be used for other non-medical purposes.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the searches for the method and the apparatus claims would be very different.  The search for the method claims would require a narrower, text-based search through a more limited number of subclasses, while the search for the apparatus claims would .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Won Joon Kouh on January 7, 2021, a provisional election was made without traverse to prosecute the invention of Group II, claims 7-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Justis (US 2013/0096568, “Justis”).  
Regarding claim 8, Justis discloses a method for using a screw driving bit for tightening or loosening a bone screw, wherein the screw driving bit comprising (Figs 2a-b and 3, below): 
a unitary body 200 having a first left end (Fig 2b) and a second right end and a longitudinal axis defined between the first end and the second end, wherein the body having an outer surface comprising a cylindrical portion (Fig 2b) between the first end and the second end; 
a shaft engaging portion (201-202 and 204-205, Fig 2b) provided at the first end capable of coupling to a shaft; 
a screw engaging portion 203 provided at the second end, the screw engaging portion shaped and configured to engage a head of the bone screw (Fig 2b, [0022]); and 

rotatably holding the screw driving bit with a guide clamp by engaging the circumferential groove's bottom surface with the guide clamp (holding via 123, 124, [0024]); 
guiding the screw engaging portion of the screw driving bit onto the head of the bone screw and tightening or loosening the bone screw by turning the screw driving bit while rotatably holding the screw driving bit with the guide clamp, understanding under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02. See also [0019-24].


    PNG
    media_image1.png
    392
    853
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    820
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 7, the closest art of record, Justis (US 2013/0096568, “Justis”), discloses the method of claim 8, as described  above, requiring holding the driver body at one circumferential groove, but Justis, alone or in combination, does not teach, suggest, or make obvious providing a driver having the two grooves of different diameters and holding each of said grooves while inserting or removing a bone screw, as required by claim 7, along with the additional limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Milor (US 20180368902) and Saidha, et al. (US 8460307) teaches a surgical .  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/            Primary Examiner, Art Unit 3723